Citation Nr: 9918373	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-42 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  From February 1970 to January 1971, he served in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1995 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein entitlement to nonservice-
connected pension was denied, and a rating decision rendered 
by the RO in December 1996, wherein service connection for 
PTSD was denied.  The veteran appeals these determinations.

The Board notes that the veteran filed a claim for service 
connection in June 1994 for a skin condition.  He was 
notified in January 1995 that this claim was denied.  In 
October 1995, a letter with attachments was received from the 
veteran's senator.  One of the attachments included a letter 
from the veteran in which he expressed his disagreement with 
the RO's denial of service connection for his skin condition.  
The record shows that no statement of the case was furnished 
with respect to this claim.  Similarly, on a VA Form 21-4138 
received by the RO in January 1996, the veteran claimed to 
have sustained a back injury while in service.  The record 
shows no development of this claim.  The Board directs the 
RO's attention to these issues for further development as 
appropriate.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).


The Board notes that the veteran has described some alleged 
stressors upon which he bases his claim of entitlement to 
service connection for post-traumatic stress disorder.  One 
such stressor is noted in a VA Form 21-4138 dated December 
1995.  The veteran claims to have been under mortar attack 
approximately two weeks after arriving in Vietnam.  The Board 
feels that the RO should attempt to authenticate the 
veteran's alleged stressor with the United States Armed 
Services Center for Research of Unit Records.  Following the 
development of the veteran's alleged stressors, an 
examination may be needed in order to establish whether any 
of the alleged stressors that has been properly authenticated 
may be the basis for a diagnosis of post-traumatic stress 
disorder.

The Board also notes that the most recent rating decision of 
December 1996 assigns a noncompensable disability rating for 
the veteran's nonservice-connected PTSD.  The Board notes 
that the veteran is currently undergoing treatment for this 
disorder and is on medication for this disorder.  
Accordingly, the Board feels that a higher rating may be 
warranted in assessing whether he is entitled to nonservice-
connected pension.  Additionally, in light of the above, the 
Board feels that a more current VA examination would be 
probative.  

Accordingly, this case is REMANDED for the following 
development:

1. The veteran should be afforded another 
opportunity to provide a detailed 
statement of his alleged stressors.  He 
should be instructed to provide as much 
detail as possible, to include names, 
dates, and units involved.

2.  Following receipt of the above 
information, the RO should send all 
appropriate information to the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
for verification.


3.  The RO must make a specific 
determination, based upon the complete 
record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified and, if so, should 
determine the nature of the alleged 
stressor which has been established by 
the record to have occurred.  In making 
this finding, the RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of any 
of the veteran's alleged stressors, the 
RO must specifically find what alleged 
stressors have been established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
RO must specify for the examiner what 
alleged stressors it has determined have 
been established by the record and the 
examiner must be instructed that he or 
she may consider only that verified 
occurrence or those verified occurrences 
in determining whether the veteran was 
exposed to a stressor in service.  
Specifically, the examiner should provide 
the following information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder, to include 

his medical history and should state 
in the examination report that such 
review has been conducted.

b)  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Ed. (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present, and should 
include a global assessment of 
functioning.

c)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must specifically identify 
which stressor or stressors, the 
occurrence of which have been 
verified by the RO, are sufficient 
stressors to justify that diagnosis.

5.  Additionally, the veteran should be 
afforded a VA general medical examination 
to determine the nature and severity of 
any disability.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  Upon 
completion of the foregoing, the RO 
should then assign a disability rating to 
each disability (to include PTSD, if 
diagnosed) and determine whether 
nonservice-connected pension could then 
be granted.  

6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted 

and completed in full.  Specific 
attention is directed to the examination 
reports.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

7.  The veteran is to be advised that he 
may submit additional evidence while his 
case is in remand status.

8.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains in whole or in part adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



